UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


   WILLIAM C. BOND,

                           Plaintiff,

                          v.
                                                             Civil Action 10-1617 (RCL)
   U.S. DEPARTMENT OF JUSTICE, et al.,

                           Defendants.



                                          JUDGMENT

         For the reasons stated by the Court in its memorandum docketed this same day, it is

hereby

         ORDERED that Bond’s motions to strike [Dkt. ##13, 25] are DENIED,

         ORDERED and ADJUDGED that defendants’ motions to dismiss [Dkt. ##10, 24] are

GRANTED, and it is further

         ORDERED and ADJUDGED that Bond’s motion for leave to file a second amended

complaint [Dkt. #26], is DENIED.

         This case now stands DISMISSED WITH PREJUDICE. This is a final and appealable

order. See Federal Rule of Appellate Procedure 4(a).


                                Signed on December 6, 2011 by Chief Judge Royce C. Lamberth.